Lanphier, J.,
dissenting.
As I interpret the provisions of the Motor Vehicle Safety Responsibility Act (Act), Neb. Rev. Stat. § 60-501 et seq. (Reissue 1988 & Cum. Supp. 1992), Russell was not subject to the Act and his operator’s license was improperly suspended..
Statutory interpretation is a matter of law in connection with which an appellate court has an obligation to reach an independent, correct conclusion irrespective of the determination of the court below. In re Application of City of Grand Island, ante p. 446, 527 N.W.2d 864 (1995); Grady v. Visiting Nurse Assn., 246 Neb. 1013, 524 N.W.2d 559 (1994). Although Russell has not argued or assigned as error that the Act does not apply to him, an appellate court always reserves the right to note plain error which was not complained of at trial or on appeal. State v. Campbell, ante p. 517, 527 N.W.2d 868 (1995).
Russell was driving his employer’s truck at the time of the accident. According to the record, Russell’s employer, Hooter Industries and/or Scrapco, was engaged in the scrap metal business, although Russell was driving a boomtruck with a *893grapple on it. Russell is to lose his operator’s license because his employer’s truck was uninsured.
According to § 60-507, the Department of Motor Vehicles (DMV) shall suspend the driver’s license of an operator of a motor vehicle who is in any manner involved in an accident resulting in property damage in apparent excess of $500. Section 60-508 exempts financially responsible drivers from such mandatory suspension. The majority concludes that Russell did not meet any of the exemptions of § 60-508 and therefore affirms the DMV’s suspension of his license.
However, the Act does not apply to any vehicle subject to the requirements of Neb. Rev. Stat. § 75-307 (Reissue 1990), which applies to motor carriers. See § 60-561. Section 75-307 requires all motor carriers to file with the Public Service Commission proof of insurance, self-insurance, or other security. A “[m]otor carrier shall mean any person who or which owns, controls, manages, operates, or causes to be operated any motor vehicle used to transport passengers or property over any public highway in this state. ” Neb. Rev. Stat. § 75-302(8) (Reissue 1990). That definition is very broad; clearly broad enough to encompass Russell’s employer. Russell’s employer hauls scrap metal and therefore meets the definition of a motor carrier.
Russell was driving a vehicle subject to the provisions of § 75-307, and such vehicle was exempt from the provisions of the Act which Russell is charged with violating. In my judgment, the DMV “pointed the finger” at the wrong party and acted improperly by suspending Russell’s license. I would reverse.